WORTENDYKE, District Judge.
In this case plaintiff Henry Rusch-mann was an equal partner with Henry Goetz in the firm of Goetz and Rusch-mann (G & R) and claimed as a deduction from gross income for the taxable year 1952 one-half of the $5,000. paid by that firm to Franz Mueller und Sohn (Mueller), of Bielefeld, Germany. The facts in this case, therefore, are in all respects similar with those in Goetz v. United States, D.C., 162 F.Supp. 657, except for the offset claimed by the Government against Ruschmann, in the amount of $1,350.
For the reasons stated, therefore, in my opinion in Goetz v. United States, supra, filed May 29, 1958, defendant is entitled to judgment in this case for its costs. The opinion in Goetz aforesaid shall also be in lieu of the required findings of fact and conclusions of law in this case. An order may be presented in accordance with this determination.